In an action, inter alia, to recover damages for malicious prosecution, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Alpert, J.), dated July 13, 1999, which granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The court properly dismissed the plaintiffs’ causes of action to recover damages for alleging malicious prosecution, defamation, abuse of process, and intentional infliction of emotional distress as time-barred (see, CPLR 215; Youmans v Smith, 153 NY 214; Walton v Markan, 262 AD2d 478; Matter of Dunn v Ladenburg Thalmann & Co., 259 AD2d 544; Mosesson v Fuchsberg Law Firm, 257 AD2d 381; Chapman v Dick, 197 App Div 551).
The plaintiffs’ remaining contentions are without merit. Ritter, J. P., Sullivan, Florio and Feuerstein, JJ., concur.